DETAILED ACTION
Status of Claims:  
Claims 1-15 are pending.
The information disclosure statement (IDS) submitted on Dec. 31, 2019 has been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: In para. 0012, the phrase “is sent from the relay pimp station” should be –is sent from the relay pump station--.
Appropriate correction is required.

Claim Objections
Claims 1-2, 6 objected to because of the following informalities:  
Regarding claim, the use of the slashes symbol between descriptive elements in the claims renders the scope and meaning of the claims unclear, as slashes could be construed to mean “and”, “or” or both “and” and “or”.  For the purposes of examination, the limitations “industrial plants/companies/public organizations” in line 3 of each claim shall be interpreted as industrial plants, companies or public organizations.
Regarding claim 1, the phrase “along an upstream-to-downstream” in line 7 should be –along an upstream-to-downstream direction--, for consistency with the instant specification (see, for example, para. 0001 and 0051); the phrase “,  dehydrate the received surplus sludge” in line 10 should be --, and dehydrate the received surplus sludge--; the phrase “the relay pimp station” in line 30 should be –the relay pump station--.
Regarding claim 2, the phrase “before the disinfection by a the disinfection vessel” in lines 2-3 should be –before disinfection by a disinfection vessel--.
Regarding claim 6, the phrase “in the hydrated sludge” in line 16 should be –in the dehydrated sludge--.
Regarding claim 13, the limitations “the sewage before entering the initial sedimentation pond, water treated by the sewage treatment facility, and/or water before the disinfection by a the disinfection vessel” in lines 5-7, while not identical, appear to be a duplication in scope of the limitations “the sewage before entering the initial sedimentation pond, water treated by the sewage treatment facility, water in the disinfection vessel before the disinfection” in lines 3-5. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 

Regarding claims 1-2 and 4, claim limitation “water feeding means” invokes 35 U.S.C. 112(f); and regarding claims 6, 8, 10-11 and 14, claim limitations “first water feeding means” and “second water feeding means” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification and drawings do not appear to describe or depict any structure for performing water feeding to the microbe activation device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 1, 6 and 10, the phrase “industrial plants/companies/public organizations” in line 3 of each claim renders the claim indefinite because the slashes could be construed to mean “and”, “or” or both “and” and “or”. For the purposes of examination, the slash symbol shall be interpreted as “or”. Additionally, it is not clear how “offices” (recited in line 2 of each claims 1, 6 and 10) differs from industrial plants, companies or public organizations which, under the broadest reasonable interpretation, all can be considered an office.

Regarding claim 1, the phrase “Gram-negative anaerobic, facultative and anaerobic microbes” in line 16 renders the claim indefinite because the claimed types of microbes are not consistent with the microbes disclosed in the instant specification which discloses the microbes to be anaerobic and facultative anaerobic microbes (see, for example, para. 0053 and 0066).
The limitation “oxygen supply means” in line 27 renders the claim indefinite because the claim limitation invokes 35 U.S.C. 112(f), however it is not clear whether the oxygen supply means for supplying oxygen to the sewage at any position of the relay pump station should have the same or different corresponding structure, material, or acts for performing the entire claimed function as the oxygen supply means 74 for supplying oxygen to the microbe activation device 70 as disclosed in the 

Claim 2 recites the broad recitation “water treated by the sewage treatment facility” in line 2, and the claim also recites “water before the disinfection by a the disinfection vessel, if the sewage treatment facility comprises a disinfection vessel configured to disinfect water from the final sedimentation pond” in lines 2-4 which is the narrower statement of the limitation. The claim is considered indefinite because it is not clear how the “water treated by the sewage treatment facility” in line 2 differs from the narrower statements.

Regarding claim 5, the phrase "some types" in line 5 renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "some types"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Regarding claim 6, the phrase “industrial plants/companies/public organizations” in line 3, the use of the slash symbol between descriptive elements in the claim renders the scope and meaning of 

Claim  recites the broad recitation “water treated by the sewage treatment facility” in line 4, whereas the other types of water recited in claim 7 are narrower statements of the limitation. The claim is considered indefinite because it is not clear how the “water treated by the sewage treatment facility” in line 4 differs from the narrower statements.

Regarding claim 10, the phrase “Gram-negative anaerobic, facultative and anaerobic microbes” in line 17 renders the claim indefinite because the claimed types of microbes are not consistent with the microbes disclosed in the instant specification which discloses the microbes to be anaerobic and facultative anaerobic microbes (see, for example, para. 0053 and 0066).

Claim  recites the broad recitation “water treated by the sewage treatment facility” in line 4, whereas the other types of water recited in claim 13 are narrower statements of the limitation. The claim is considered indefinite because it is not clear how the “water treated by the sewage treatment facility” in line 4 differs from the narrower statements.

Regarding claims 3, 9, 12 and 15, the claims are rejected for being indefinite because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US 6,770,198 B2) in view of Erickson et al. (US 4,159,944 A) and Murakami et al. (JP 2004-344886 A).

Regarding claim 1, Newton teaches a sewage treatment system comprising: 
a relay pump station for sewage discharged from a sewage source including homes, offices and/or industrial plants/companies/public organizations (a pump well 73 pumps the sewage effluent to a Treatment 74, the sewage effluent is collected from various residential locations 67 and 68, commercial locations 75 and 76, and industrial locations 65, 66) (see col. 5, lines 11-14 and 19-20; Fig. 1); 
a sewage treatment facility configured to receive the sewage from the relay pump station via sewer conduits and treat the received sewage (main pump stations which pump directly to a treatment works) (see col. 6, lines 45-47; Fig. 1), wherein the sewage treatment facility comprises a biological treatment vessel (the sewerage effluent undergoes a series of anaerobic and aerobic incubations to remove waste) (see col. 1, lines 29-31); 
water feeding means configured to feed water from any part of the sewage treatment system to the after-mentioned microbe activation device (return of potable water from end of the system may be used in the seeding process; the inoculum reservoir 40 contains a water source 45, the water source may be refilled with potable water from the released treated effluent) (see col. 8, lines 14-16; col. 5, lines 64-65; col. 6, lines 5-6);
a microbe activation device configured to receive the microbial material from a microbial material production device, and supply the water from the water feeding means to the received microbial material (an inoculum reservoir 40 connected to the inoculum dosing line 18, 34 and containing a water source 45) (see col. 5, lines 31-34, 56-60 and 61-65; Fig. 2-4), while maintaining a 
oxygen supply means configured to supply oxygen to the sewage at any position of the relay pump station (under 35 USC 112(f), “oxygen supply means” is interpreted as noted above to require an air supply, an oxygen generator, or an oxygen tank, and equivalents thereof (see instant specification, para. 0056); the injection of oxygen to collection and transfer system lines, which is interpreted to include the inflow and outflow lines of the collection and transfer points such as the pump well of Fig. 2) (see col. 9, lines 41-42); 
wherein the sewage including the activated microbial material and the oxygen supplied from the oxygen supply means is sent from the relay pimp station to the sewage treatment facility (main pump stations which pump directly to a treatment works) (see col. 6, lines 45-47).
Newton does not explicitly teach that the temperature and an oxygen concentration of the water are maintained, respectively, within the range of 10°C to 40°C, and within the range of 1 to 10 mg/L.  However, all culturing conditions, such as temperature and oxygen concentration, are result-effective variables because all organisms require specific environmental conditions to grow (inoculation means will depend on the conditions at the site; for example, Newton discloses that, where anaerobic activity is high, aerosol inoculation allows proliferation of aerobic organisms, and an increased level of dissolved oxygen helps to maintain a balance of aerobic and anaerobic activity) (see col. 2, lines 45-53).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the temperature and oxygen concentration during routine experimentation to determine the optimum or workable ranges for activating the microbial material.

Erickson teaches a sewage treatment facility configured to receive the sewage from the relay pump station via sewer conduits and treat the received sewage, wherein the sewage treatment facility comprises an initial sedimentation pond, a biological treatment vessel and a final sedimentation pond, which are arranged in this order along an upstream-to-downstream direction (see primary sedimentation tank 12, aeration tank 23, and secondary sedimentation tank 25 in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sewage treatment facility of Newton to include an initial sedimentation pond and a final sedimentation pond respectively arranged upstream and downstream of the Newton biological treatment vessel as taught by the conventional activated sludge sewage treatment plant of Erickson because such a sewage treatment facility configuration is known in the art and the Newton invention is disclosed to relate to conventional sewage treatment plants (see Newton, col. 1, lines 25-35; col. 5, lines 21-22) such as the Erickson plant.
Newton, as modified by Erickson, does not explicitly teach the sewage treatment system also comprising dehydration means connected to a solid-liquid separation device and configured to receive surplus sludge from the solid-liquid separation device, dehydrate the received surplus sludge and/or the received return sludge; and a microbial material production device configured to supply oxygen to the dehydrated sludge received from the dehydration, means while maintaining a temperature of the dehydrated sludge within the range of 60°C to 110°C, to subject the dehydrated sludge to aerobic fermentation using Gram-positive aerobic microbes in the dehydrated sludge, thereby producing a microbial material in which Gram-negative anaerobic, facultative and anaerobic microbes in the 
Murakami teaches a sewage treatment system comprising: 
dehydration means connected to a solid-liquid separation device and configured to receive surplus sludge from the solid-liquid separation device, dehydrate the received surplus sludge (dewatering the sludge extracted the biological treatment tank, thus dehydration means are inherent; the sludge is dehydrated and then dried to obtain a dehydrated and dried sludge, thus dehydration means are inherent) (see translation, para. 0018 and 0036); 
a microbial material production device configured to supply oxygen to the dehydrated sludge received from the dehydration, means while maintaining a temperature of the dehydrated sludge within the range of 60°C to 110°C, to subject the dehydrated sludge to aerobic fermentation using Gram-positive aerobic microbes in the dehydrated sludge, thereby producing a microbial material in which Gram-negative anaerobic and facultative microbes in the dehydrated sludge are decomposed and extinguished, and which contains decomposed organic matter and aerobic microbial endospores or spores produced after the aerobic fermentation (producing aerobic or facultative anaerobic gram-positive bacilli forming spores; aeration is continued so that the increase in the concentration of the useful bacteria and their conversion into spores is progressed; when fermented (60-75 ° C.), the load is decomposed; it is presumed that the fermentation inherently achieves the functional limitations “Gram-negative anaerobic, facultative and anaerobic microbes in the dehydrated sludge are decomposed and extinguished” and the microbial material “contains decomposed organic matter” because the prior art fermentation conditions are the same as the claimed fermentation conditions) (see translation, Abstract; para. 0010, 0018); 

a microbe activation device configured to receive the microbial material from the microbial material production device, and supply water from a water feeding means to the received microbial material production device (adding 100 liters of treated water) (see translation, para. 0039), while maintaining a temperature and an oxygen concentration of the water, respectively, within the range of 10°C to 40°C, thereby germinating the spores and endospores of the microbial material to activate the microbial material (the high spore seed sludge was used after adding 100 liters of treated water, curing at a temperature of 32 °C) (see translation, para. 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the initial sedimentation pond and/or final sedimentation pond of Newton, as modified by Erickson, to connect to a downstream dehydration means, and to modify the microbe activation device of Newton, as modified by Erickson, to be connected to the microbial material production device of Murakami because the sewage treatment facility of Newton, as modified by Erickson, is an activated sludge process (see Erickson, col. 2, lines 18-19; Fig. 1) and the Murakami devices provide a high-concentration spore sludge which enables efficient treatment of sewage with high BOD and reduce the amount of discharged sludge (see Murakami translation, Abstract and para. 0020).
Newton, as modified by Erickson and Murakami, does not explicitly teach the dehydration means having the corresponding structure, as interpreted under 35 USC 112(f), of a centrifugal separation type, a filter press type, a machine concentration type, or equivalents thereof (see instant specification, para. 0052).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dehydration means of Newton, as modified by Erickson and Murakami, to be a centrifuge, belt filter or pressure filter as further taught by Erickson because such dehydration means are known in the art and thus achieves predictable results to provide a dehydrated sludge to the Murakami microbial material production device.

Regarding claim 2, Newton, as modified by Erickson and Murakami, teaches the sewage treatment system as recited in claim 1, wherein the water from the water feeding means is water treated by the sewage treatment facility, water before the disinfection by a the disinfection vessel, if the sewage treatment facility comprises a disinfection vessel configured to disinfect water from the final sedimentation pond, and/or sewage upstream of a pump of the relay pump station (see Murakami translation, para. 0039: adding 100 liters of treated water; Newton, col. 8, lines 14-16: return of potable water from end of the system may be used in the seeding process).

Regarding claim 3, Newton, as modified by Erickson and Murakami, teaches the sewage treatment system as recited in claim 1, wherein the oxygen supply means is configured to supply oxygen to the sewage of the relay pump station (as noted above for claim 1, the injection of oxygen to collection and transfer system lines is disclosed by Newton, which is interpreted to include the inflow and outflow lines of the collection and transfer points such as the pump well of Fig. 2) (see Newton, col. 9, lines 41-42).


Regarding claim 4, Newton, as modified by Erickson and Murakami, teaches the sewage treatment system as recited in claim 1.
Newton, as modified by Erickson and Murakami, does not explicitly teach wherein the water from the water feeding means contains nutrients required for germination of the spores.
Murakami further teaches feeding a liquid to a microbe activation device, wherein the liquid contains nutrients required for germination of the spores (minerals such as dissolved silica, magnesium  ions are added to the biological treatment tank itself as a culture tank) (see translation, para. 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the water from the water feeding means of Newton to include nutrients required for germination of the spores as taught by Murakami because these nutrients promote endospore formation and bacteria sporulation (see Murakami translation, para. 0004) and, absent a showing of new and unexpected results, the selection of any order of mixing ingredients is prima facie obvious (see MPEP § 2144.04 (IV)(C)).

Regarding claim 5, Newton, as modified by Erickson and Murakami, teaches the sewage treatment system as recited in claim 1, wherein the aerobic microbes include Gram-positive bacteria belonging to the class Bacilli in the phylum Firmicutes; Gram-positive bacteria belonging to the class Actinobacteria in the phylum Actinobacteria; and Gram-positive bacteria belonging to the class Chloroflexales in the phylum Chloroflexi, and optionally include some types of yeasts (aerobic gram-

Regarding claim 6, Newton teaches a sewage treatment system comprising: 
a relay pump station for sewage discharged from a sewage source including homes, offices and/or industrial plants/companies/public organizations (a pump well 73 pumps the sewage effluent to a Treatment 74, the sewage effluent is collected from various residential locations 67 and 68, commercial locations 75 and 76, and industrial locations 65, 66) (see col. 5, lines 11-14 and 19-20; Fig. 1); 
a sewage treatment facility configured to receive the sewage from the relay pump station via a sewer conduit and treat the received sewage (main pump stations which pump directly to a treatment works) (see col. 6, lines 45-47; Fig. 1), wherein the sewage treatment facility comprises a biological treatment vessel (the sewerage effluent undergoes a series of anaerobic and aerobic incubations to remove waste) (see col. 1, lines 29-31); 
second water feeding means configured to feed water from any part of the sewage treatment system to the after-mentioned second microbe activation device (return of potable water from end of the system may be used in the seeding process; the inoculum reservoir 40 contains a water source 45, the water source may be refilled with potable water from the released treated effluent) (see col. 8, lines 14-16; col. 5, lines 64-65; col. 6, lines 5-6); 
second oxygen supply means configured to supply oxygen to the after-mentioned second microbe activation device (inoculum of selected microorganisms preferably includes anaerobic and aerobic microorganisms, thus an oxygen supply means is inherent in order to provide aerobic microorganisms) (see col. 2, lines 63-65); 

Newton does not explicitly teach that the temperature and an oxygen concentration of the water are maintained, respectively, within the range of 10°C to 40°C, and within the range of 1 to 10 mg/L.  However, all culturing conditions, such as temperature and oxygen concentration, are result-effective variables because all organisms require specific environmental conditions to grow (inoculation means will depend on the conditions at the site; for example, Newton discloses that, where anaerobic activity is high, aerosol inoculation allows proliferation of aerobic organisms, and an increased level of dissolved oxygen helps to maintain a balance of aerobic and anaerobic activity) (see col. 2, lines 45-53).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the temperature and oxygen concentration during routine experimentation to determine the optimum or workable ranges for activating the microbial material.

Newton does not explicitly teach that the sewage treatment facility comprises an optional initial sedimentation pond and a final sedimentation pond, which are arranged with the biological treatment vessel along an upstream-to-downstream direction in the order of the optional initial sedimentation pond, the biological treatment vessel and the final sedimentation pond.
Erickson teaches a sewage treatment facility configured to receive the sewage from the relay pump station via sewer conduits and treat the received sewage, wherein the sewage treatment facility comprises an initial sedimentation pond, a biological treatment vessel and a final sedimentation pond, which are arranged in this order along an upstream-to-downstream direction (see primary sedimentation tank 12, aeration tank 23, and secondary sedimentation tank 25 in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sewage treatment facility of Newton to include an initial sedimentation pond and a final sedimentation pond respectively arranged upstream and downstream of the Newton biological treatment vessel as taught by the conventional activated sludge sewage treatment plant of Erickson because such a sewage treatment facility configuration is known in the art and the Newton invention is 
Murakami teaches a sewage treatment system comprising: 
dehydration means connected to a solid-liquid separation device and configured to receive sludge from the solid-liquid separation device, dehydrate the received sludge (dewatering the sludge extracted the biological treatment tank, thus dehydration means are inherent; the sludge is dehydrated and then dried to obtain a dehydrated and dried sludge, thus dehydration means are inherent) (see translation, para. 0018 and 0036); 
a microbial material production device configured to supply oxygen to the dehydrated sludge received from the dehydration, means while maintaining a temperature of the dehydrated sludge within the range of 60°C to 110°C, to subject the dehydrated sludge to aerobic fermentation using Gram-positive aerobic microbes in the dehydrated sludge, thereby producing a microbial material in which Gram-negative anaerobic and facultative microbes in the dehydrated sludge are decomposed and extinguished, and which contains decomposed organic matter and aerobic microbial endospores or spores produced after the aerobic fermentation (producing aerobic or facultative anaerobic gram-positive bacilli forming spores; aeration is continued so that the increase in the concentration of the useful bacteria and their conversion into spores is progressed; when fermented (60-75 ° C.), the load is decomposed; it is presumed that the fermentation inherently achieves the functional limitations “Gram-negative anaerobic, facultative and anaerobic microbes in the dehydrated sludge are decomposed and extinguished” and the microbial material “contains decomposed organic matter” because the prior art fermentation conditions are the same as the claimed fermentation conditions) (see translation, Abstract; para. 0010, 0018); 

first oxygen supply means configured to supply oxygen to the after-mentioned first microbe activation device (curing at air of 80 liters / minute, thus an oxygen supply means is inherent through the air supply) (see translation, para. 0039); 
a first microbe activation device configured to: receive the microbial material from the microbial material production device; receive supply of the oxygen from the first oxygen supply means and supply of the water from the first water feeding means (adding 100 liters of treated water, curing at air of 80 liters / minute) (see translation, para. 0039), while maintaining a temperature and an oxygen concentration of the water, respectively, within the range of 10°C to 40°C, thereby germinating the spores of the microbial material to activate the microbial material (the high spore seed sludge was used after adding 100 liters of treated water, curing at a temperature of 32 °C) (see translation, para. 0039); and supply the activated microbial material to the biological treatment vessel (the high spore sludge is added to a biological treatment tank) (see translation, Abstract).
Murakami does not explicitly teach that the oxygen concentration is maintained within the range of 1 to 10 mg/L, however, where the general conditions of a claim are disclosed in the prior art (Murakami provides aeration at 80 liters/minute, and therefore achieves an oxygen concentration above 0 mg/L), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 (II)(A)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optional initial sedimentation pond and final sedimentation pond of Newton, as modified by Erickson, to connect to a downstream dehydration means, and to modify the microbe activation device of Newton, as modified by Erickson, to be connected to the microbial material production device of 
Newton, as modified by Erickson and Murakami, does not explicitly teach the first oxygen supply means having the corresponding structure, as interpreted under 35 USC 112(f), of an air supply, an oxygen generator, or an oxygen tank, and equivalents thereof (see instant specification, para. 0056). However, Newton further teaches an oxygen supply means having the corresponding structure, as interpreted under 35 USC 112(f) (the injection of oxygen to collection and transfer system lines, which is interpreted to include the inflow and outflow lines of the collection and transfer points such as the pump well of Fig. 2) (see col. 9, lines 41-42). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first oxygen supply means of Murakami to be the corresponding structure for supplying oxygen, as interpreted under 35 USC 112(f), as further taught by Newton because the modification achieves predictable results to supply oxygen for activating aerobic microorganisms.
Newton, as modified by Erickson and Murakami, does not explicitly teach the dehydration means having the corresponding structure, as interpreted under 35 USC 112(f), of a centrifugal separation type, a filter press type, a machine concentration type, or equivalents thereof (see instant specification, para. 0052).
 Erickson further teaches a dehydration means having the corresponding structure, as interpreted under 35 USC 112(f) (dewatering devices, well known in the art are, for example, centrifuges, vacuum screen belt filters and pressure filters) (see col. 3, lines 5-7).


Regarding claim 7, Newton, as modified by Erickson and Murakami, teaches the sewage treatment system as recited in claim 6, wherein, when the sewage treatment facility comprises the initial sedimentation pond, the water to be supplied to the first and second microbe activation device is overflow from the initial sedimentation pond, the sewage before entering the initial sedimentation pond, water treated by the sewage treatment facility, and/or water before the disinfection by a the disinfection vessel, if the sewage treatment facility comprises a disinfection vessel configured to disinfect water from the final sedimentation pond (see Murakami translation, para. 0039: adding 100 liters of treated water; Newton, col. 8, lines 14-16: return of potable water from end of the system may be used in the seeding process).

Regarding claim 8, Newton, as modified by Erickson and Murakami, teaches the sewage treatment system as recited in claim 6.
Newton, as modified by Erickson and Murakami, does not explicitly teach wherein the water from the first and second water feeding means contains nutrients required for germination of the spores.
Murakami further teaches feeding a liquid to a microbe activation device, wherein the liquid contains nutrients required for germination of the spores (minerals such as dissolved silica, magnesium  ions are added to the biological treatment tank itself as a culture tank) (see translation, para. 0030).


Regarding claim 9, Newton, as modified by Erickson and Murakami, teaches the sewage treatment system as recited in claim 6, wherein the aerobic microbes include at least one selected from the group consisting of: Gram-positive bacteria belonging to the class Bacilli in the phylum Firmicutes; Gram-positive bacteria belonging to the class Actinobacteria in the phylum Actinobacteria; and Gram-positive bacteria belonging to the class Chloroflexales in the phylum Chloroflexi, and optionally include some types of yeasts (aerobic gram-positive bacilli forming spores; yeasts are optional, however yeasts are expected to remain after aerobic fermentation in the microbial material production device) (see Murakami translation, Abstract and para. 0014 and 0018).

Regarding claim 10, Newton teaches a sewage treatment system comprising: 
a relay pump station for sewage discharged from a sewage source including homes, offices and/or industrial plants/companies/public organizations (a pump well 73 pumps the sewage effluent to a Treatment 74, the sewage effluent is collected from various residential locations 67 and 68, commercial locations 75 and 76, and industrial locations 65, 66) (see col. 5, lines 11-14 and 19-20; Fig. 1); 
a sewage treatment facility configured to receive the sewage from the relay pump station via a sewer conduit and treat the received sewage (main pump stations which pump directly to a treatment 
second water feeding means configured to feed water from any part of the sewage treatment system to the after-mentioned second microbe activation device (return of potable water from end of the system may be used in the seeding process; the inoculum reservoir 40 contains a water source 45, the water source may be refilled with potable water from the released treated effluent) (see col. 8, lines 14-16; col. 5, lines 64-65; col. 6, lines 5-6); 
second oxygen supply means configured to supply oxygen to the after-mentioned second microbe activation device (inoculum of selected microorganisms preferably includes anaerobic and aerobic microorganisms, thus an oxygen supply means is inherent in order to provide aerobic microorganisms;) (see col. 2, lines 63-65); 
a second microbe activation device configured to: receive the microbial material from a microbial material production device; supply the water from the second water feeding means to the microbial material (an inoculum reservoir 40 connected to the inoculum dosing line 18, 34 and containing a water source 45; inoculum of selected microorganisms preferably includes anaerobic and aerobic microorganisms, thus receiving a supply of oxygen is implicit) (see col. 5, lines 31-34, 56-60 and 61-65; col. 2, lines 63-65; Fig. 2-4) while maintaining a temperature and an oxygen concentration of the water, respectively, thereby germinating the spores of the microbial material to activate the microbial material (the inoculum may be contained in an incubator and be part of a continuous culture; maintaining a temperature and oxygen concentration is inherent when culturing microorganisms because all organisms require specific environmental conditions to grow) (see col. 4, lines 20-23); and supply the activated microbial material to the relay pump station (inoculum 16 from an inoculum reservoir is  introduced by a spray nozzle 17 into a pump well 10) (see col. 5, lines 31-34; Fig. 2 and 4).

Newton does not explicitly teach the second oxygen supply means having the corresponding structure, as interpreted under 35 USC 112(f), of an air supply, an oxygen generator, or an oxygen tank, and equivalents thereof (see instant specification, para. 0056). However, Newton further teaches an oxygen supply means having the corresponding structure, as interpreted under 35 USC 112(f) (the injection of oxygen to collection and transfer system lines, which is interpreted to include the inflow and outflow lines of the collection and transfer points such as the pump well of Fig. 2) (see col. 9, lines 41-42). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second oxygen supply means to be the corresponding structure for supplying oxygen, as interpreted under 35 USC 112(f), as further taught by Newton because the modification achieves predictable results to supply oxygen for activating aerobic microorganisms.
Newton does not explicitly teach that the sewage treatment facility comprises an optional initial sedimentation pond and a final sedimentation pond, which are arranged with the biological treatment vessel along an upstream-to-downstream direction in the order of the optional initial sedimentation pond, the biological treatment vessel and the final sedimentation pond.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sewage treatment facility of Newton to include an initial sedimentation pond and a final sedimentation pond respectively arranged upstream and downstream of the Newton biological treatment vessel as taught by the conventional activated sludge sewage treatment plant of Erickson because such a sewage treatment facility configuration is known in the art and the Newton invention is disclosed to relate to conventional sewage treatment plants (see Newton, col. 1, lines 25-35; col. 5, lines 21-22) such as the Erickson plant.
Murakami teaches a sewage treatment system comprising: 
dehydration means connected to a solid-liquid separation device and configured to receive sludge from the solid-liquid separation device, dehydrate the received sludge (dewatering the sludge extracted the biological treatment tank, thus dehydration means are inherent; the sludge is dehydrated and then dried to obtain a dehydrated and dried sludge, thus dehydration means are inherent) (see translation, para. 0018 and 0036); 
a microbial material production device configured to supply oxygen to the dehydrated sludge received from the dehydration, means while maintaining a temperature of the dehydrated sludge within the range of 60°C to 110°C, to subject the dehydrated sludge to aerobic fermentation using Gram-positive aerobic microbes in the dehydrated sludge, thereby producing a microbial material in which Gram-negative anaerobic and facultative microbes in the dehydrated sludge are decomposed and extinguished, and which contains decomposed organic matter and aerobic microbial endospores or 
first water feeding means configured to feed water from any part of the sewage treatment system to the after-mentioned microbe activation device (adding 100 liters of treated water, which inherently requires feeding means in order to achieve the addition) (see translation, para. 0039);
first oxygen supply to supply oxygen to the after-mentioned first microbe activation device (curing at air of 80 liters / minute, thus an oxygen supply means is inherent through the air supply) (see translation, para. 0039); 
a first microbe activation device configured to: receive the microbial material from the microbial material production device; receive supply of the oxygen from the first oxygen supply means and supply of the water from the first water feeding means (adding 100 liters of treated water, curing at air of 80 liters / minute) (see translation, para. 0039), while maintaining a temperature and an oxygen concentration of the water, respectively, within the range of 10°C to 40°C, thereby germinating the spores of the microbial material to activate the microbial material (the high spore seed sludge was used after adding 100 liters of treated water, curing at a temperature of 32 °C) (see translation, para. 0039); and supply the activated microbial material to the biological treatment vessel (the high spore sludge is added to a biological treatment tank) (see translation, Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optional initial sedimentation pond and final sedimentation pond of Newton, as modified by Erickson, to connect to a downstream dehydration means, and to modify the microbe activation device of Newton, as modified by Erickson, to be connected to the microbial material production device of Murakami, and with the microbial material production device connected to the Murakami first water feeding means and first oxygen supply, because the sewage treatment facility of Newton, as modified by Erickson, is an activated sludge process (see Erickson, col. 2, lines 18-19; Fig. 1) and the Murakami devices provide a high-concentration spore sludge which enables efficient treatment of sewage with high BOD and reduce the amount of discharged sludge (see Murakami translation, Abstract and para. 0020).
Newton, as modified by Erickson and Murakami, does not explicitly teach the first oxygen supply means having the corresponding structure, as interpreted under 35 USC 112(f), of an air supply, an oxygen generator, or an oxygen tank, and equivalents thereof (see instant specification, para. 0056). However, Newton further teaches an oxygen supply means having the corresponding structure, as interpreted under 35 USC 112(f) (the injection of oxygen to collection and transfer system lines, which is interpreted to include the inflow and outflow lines of the collection and transfer points such as the pump well of Fig. 2) (see col. 9, lines 41-42). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first oxygen supply means of Murakami to be the corresponding structure for supplying oxygen, as interpreted under 35 USC 112(f), as further taught by 
Newton, as modified by Erickson and Murakami, does not explicitly teach the dehydration means having the corresponding structure, as interpreted under 35 USC 112(f), of a centrifugal separation type, a filter press type, a machine concentration type, or equivalents thereof (see instant specification, para. 0052).
 Erickson further teaches a dehydration means having the corresponding structure, as interpreted under 35 USC 112(f) (dewatering devices, well known in the art are, for example, centrifuges, vacuum screen belt filters and pressure filters) (see col. 3, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dehydration means of Newton, as modified by Erickson and Murakami, to be a centrifuge, belt filter or pressure filter as further taught by Erickson because such dehydration means are known in the art and thus achieves predictable results to provide a dehydrated sludge to the Murakami microbial material production device.

Regarding claim 11, Newton, as modified by Erickson and Murakami, teaches the sewage treatment system as recited in claim 10.
Newton, as modified by Erickson and Murakami, does not explicitly teach wherein a temperature of the water from the first and second water feeding means is maintained within the range of 15°C to 40°C. However, all culturing conditions, such as temperature, are result-effective variables because all organisms require specific environmental conditions to grow (inoculation means will depend on the conditions at the site; for example, Newton discloses that, where anaerobic activity is high, aerosol inoculation allows proliferation of aerobic organisms, and an increased level of dissolved oxygen helps to maintain a balance of aerobic and anaerobic activity) (see Newton, col. 2, lines 45-53).  Thus, it 

Regarding claim 12, Newton, as modified by Erickson and Murakami, teaches the sewage treatment system as recited in claim 10, wherein the oxygen from the first and second oxygen supply means is supplied in the form of air (curing at air of 80 liters / minute for the first oxygen supply means; it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second oxygen supply means to be supplied in the form of air as taught by Murakami because the modification achieves predictable results to supply oxygen) (see Murakami translation, para. 0039).

Regarding claim 13, Newton, as modified by Erickson and Murakami, teaches the sewage treatment system as recited in claim 10, wherein the sewage treatment facility comprises the initial sedimentation pond, and wherein the water to be supplied to the first and second microbe activation devices is overflow from the initial sedimentation pond, the sewage before entering the initial sedimentation pond, water treated by the sewage treatment facility, water in the disinfection vessel before the disinfection, the sewage before entering the initial sedimentation pond, water treated by the sewage treatment facility, and/or water before the disinfection by a the disinfection vessel, if the sewage treatment facility comprises a disinfection vessel configured to disinfect water from the final sedimentation pond (see Murakami translation, para. 0039: adding 100 liters of treated water; Newton, col. 8, lines 14-16: return of potable water from end of the system may be used in the seeding process).

Regarding claim 14, Newton, as modified by Erickson and Murakami, teaches the sewage treatment system as recited in claim 10.

Murakami further teaches feeding a liquid to a microbe activation device, wherein the liquid contains nutrients required for germination of the spores (minerals such as dissolved silica, magnesium  ions are added to the biological treatment tank itself as a culture tank) (see translation, para. 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the water from the water feeding means of Newton to include nutrients required for germination of the spores as taught by Murakami because these nutrients promote endospore formation and bacteria sporulation (see Murakami translation, para. 0004) and, absent a showing of new and unexpected results, the selection of any order of mixing ingredients is prima facie obvious (see MPEP § 2144.04 (IV)(C)).

Regarding claim 15, Newton, as modified by Erickson and Murakami, teaches the sewage treatment system as recited in claim 10, wherein the aerobic microbes include at least one selected from the group consisting of: Gram-positive bacteria belonging to the class Bacilli in the phylum Firmicutes; Gram-positive bacteria belonging to the class Actinobacteria in the phylum Actinobacteria; and Gram-positive bacteria belonging to the class Chloroflexales in the phylum Chloroflexi, and optionally include some types of yeasts (aerobic gram-positive bacilli forming spores; yeasts are optional, however yeasts are expected to remain after aerobic fermentation in the microbial material production device) (see Murakami translation, Abstract and para. 0014 and 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        August 18, 2021